
	

113 S2553 IS: Improving Medicare Post-Acute Care Transformation Act of 2014
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2553
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Mr. Wyden (for himself and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to provide for standardized post-acute care
			 assessment data for quality, payment, and discharge planning, and for
			 other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Improving Medicare Post-Acute Care Transformation Act of 2014 or the IMPACT Act of 2014 .
		
			2.
			Standardization of post-acute care data
			
				(a)
				In general
				Title XVIII of the Social Security Act is amended by adding at the end the following new section:
				
					
						1899B.
						Standardized Post-Acute Care (PAC) assessment data for quality, payment, and discharge planning
						
							(a)
							Requirement for standardized assessment data
							
								(1)
								In general
								The Secretary shall—
								
									(A)
									require under the applicable reporting provisions post-acute care providers (as defined in
			 paragraph (2)(A)) to report—
									
										(i)
										standardized patient assessment data in accordance with subsection (b);
									
										(ii)
										data on quality measures under subsection (c)(1); and
									
										(iii)
										data on resource use and other measures under subsection (d)(1);
									
									(B)
									require data described in subparagraph (A) to be standardized and interoperable so as to allow for
			 the exchange of such data among such post-acute care providers and other
			 providers and the use by such providers of such data that has been so
			 exchanged, including by using common standards and definitions, in order
			 to provide access to longitudinal information for such providers to
			 facilitate coordinated care and improved Medicare beneficiary outcomes;
			 and
								
									(C)
									in accordance with subsections (b)(1) and (c)(2), modify PAC assessment instruments (as defined in
			 paragraph (2)(B)) applicable to post-acute care providers to—
									
										(i)
										provide for the submission of standardized patient assessment data under this title with respect to
			 such providers; and
									
										(ii)
										enable comparison of such assessment data across all such providers to whom such data are
			 applicable.
									
								(2)
								Definitions
								For purposes of this section:
								
									(A)
									Post-acute care (PAC) provider
									The terms post-acute care provider and PAC provider mean—
									
										(i)
										a home health agency;
									
										(ii)
										a skilled nursing facility;
									
										(iii)
										an inpatient rehabilitation facility; and
									
										(iv)
										a long-term care hospital (other than a hospital classified under section 1886(d)(1)(B)(iv)(II)).
									
									(B)
									PAC assessment instrument
									The term PAC assessment instrument means—
									
										(i)
										in the case of home health agencies, the instrument used for purposes of reporting and assessment
			 with respect to the Outcome and Assessment Information Set (OASIS), as
			 described in sections 484.55 and 484.250 of title 42, the Code of Federal
			 Regulations, or any successor regulation, or any other instrument used
			 with respect to home health agencies for such purposes;
									
										(ii)
										in the case of skilled nursing facilities, the resident’s assessment under section 1819(b)(3);
									
										(iii)
										in the case of inpatient rehabilitation facilities, any Medicare beneficiary assessment instrument
			 established by the Secretary for purposes of section 1886(j); and
									
										(iv)
										in the case of long-term care hospitals, the Medicare beneficiary assessment instrument used with
			 respect to such hospitals for the collection of data elements necessary to
			 calculate quality measures as described in the August 18, 2011, Federal
			 Register (76 Fed. Reg. 51754–51755), including for purposes of section
			 1886(m)(5)(C), or any other instrument used with respect to such hospitals
			 for such purposes.
									
									(C)
									Applicable reporting provision
									The term applicable reporting provision means—
									
										(i)
										for home health agencies, section 1895(b)(3)(B)(v);
									
										(ii)
										for skilled nursing facilities, section 1888(e)(6);
									
										(iii)
										for inpatient rehabilitation facilities, section 1886(j)(7); and
									
										(iv)
										for long-term care hospitals, section 1886(m)(5).
									
									(D)
									PAC payment system
									The term PAC payment system means—
									
										(i)
										with respect to a home health agency, the prospective payment system under section 1895;
									
										(ii)
										with respect to a skilled nursing facility, the prospective payment system under section 1888(e);
									
										(iii)
										with respect to an inpatient rehabilitation facility, the prospective payment system under section
			 1886(j); and
									
										(iv)
										with respect to a long-term care hospital, the prospective payment system under section 1886(m).
									
									(E)
									Specified application date
									The term specified application date means the following:
									
										(i)
										Quality measures
										In the case of quality measures under subsection (c)(1)—
										
											(I)
											with respect to the domain described in subsection (c)(1)(A) (relating to functional status,
			 cognitive function, and changes in function and cognitive function)—
											
												(aa)
												for PAC providers described in clauses (ii) and (iii) of paragraph (2)(A), October 1, 2016;
											
												(bb)
												for PAC providers described in clause (iv) of such paragraph, October 1, 2018; and
											
												(cc)
												for PAC providers described in clause (i) of such paragraph, January 1, 2019;
											
											(II)
											with respect to the domain described in subsection (c)(1)(B) (relating to skin integrity and
			 changes in skin integrity)—
											
												(aa)
												for PAC providers described in clauses (ii), (iii), and (iv) of paragraph (2)(A), October 1, 2016;
			 and
											
												(bb)
												for PAC providers described in clause (i) of such paragraph, January 1, 2017;
											
											(III)
											with respect to the domain described in subsection (c)(1)(C) (relating to medication
			 reconciliation)—
											
												(aa)
												for PAC providers described in clause (i) of such paragraph, January 1, 2017; and
											
												(bb)
												for PAC providers described in clauses (ii), (iii), and (iv) of such paragraph, October 1, 2018;
											
											(IV)
											with respect to the domain described in subsection (c)(1)(D) (relating to incidence of major
			 falls)—
											
												(aa)
												for PAC providers described in clauses (ii), (iii), and (iv) of paragraph (2)(A), October 1, 2016;
			 and
											
												(bb)
												for PAC providers described in clause (i) of such paragraph, January 1, 2019; and
											
											(V)
											with respect to the domain described in subsection (c)(1)(E) (relating to accurately communicating
			 the existence of and providing for the transfer of health information and
			 care preferences)—
											
												(aa)
												for PAC providers described in clauses (ii), (iii), and (iv) of paragraph (2)(A), October 1, 2018;
			 and
											
												(bb)
												for PAC providers described in clause (i) of such paragraph, January 1, 2019.
											
										(ii)
										Resource use and other measures
										In the case of resource use and other measures under subsection (d)(1)—
										
											(I)
											for PAC providers described in clauses (ii), (iii), and (iv) of paragraph (2)(A), October 1, 2016;
			 and
										
											(II)
											for PAC providers described in clause (i) of such paragraph, January 1, 2017.
										
									(F)
									Medicare beneficiary
									The term Medicare beneficiary means an individual entitled to benefits under part A or, as appropriate, enrolled for benefits
			 under part B.
								
							(b)
							Standardized patient assessment data
							
								(1)
								Requirement for reporting assessment data
								
									(A)
									In general
									Beginning not later than October 1, 2018, for PAC providers described in clauses (ii), (iii), and
			 (iv) of subsection (a)(2)(A) and January 1, 2019, for PAC providers
			 described in clause (i) of such subsection, the Secretary shall require
			 PAC providers to submit to the Secretary, under the applicable reporting
			 provisions and through the use of PAC assessment instruments, the
			 standardized patient assessment data described in subparagraph (B). The
			 Secretary shall require such data be submitted with respect to admission
			 and discharge of an individual (and may be submitted more frequently as
			 the Secretary deems appropriate).
								
									(B)
									Standardized patient assessment data described
									For purposes of subparagraph (A), the standardized patient assessment data described in this
			 subparagraph is data required for at least the quality measures described
			 in subsection (c)(1) and that is with respect to the following categories:
									
										(i)
										Functional status, such as mobility, self care, and history of major falls—
										
											(I)
											in the period immediately prior to the reason for acute hospitalization; or
										
											(II)
											in the case of no antecedent acute hospitalization, in the period prior to the use of post-acute
			 care services.
										
										(ii)
										Cognitive function, such as ability to express ideas and to understand, and mental status, such as
			 depression and dementia.
									
										(iii)
										Special services, treatments, and interventions, such as need for ventilator use, dialysis,
			 chemotherapy, central line placement, and total parenteral nutrition.
									
										(iv)
										Medical conditions and co-morbidities, such as diabetes, congestive heart failure, and pressure
			 ulcers.
									
										(v)
										Impairments, such as incontinence and an impaired ability to hear, see, or swallow.
									
										(vi)
										Other categories deemed necessary and appropriate by the Secretary.
									
								(2)
								Alignment of claims data with standardized patient assessment data
								To the extent practicable, not later than October 1, 2018, for PAC providers described in clauses
			 (ii), (iii), and (iv) of subsection (a)(2)(A), and January 1, 2019, for
			 PAC providers described in clause (i) of such subsection, the Secretary
			 shall match claims data with assessment data pursuant to this section for
			 purposes of assessing prior service use and concurrent service use, such
			 as antecedent hospital or PAC provider use, and may use such matched data
			 for such other uses as the Secretary determines appropriate.
							
								(3)
								Replacement of certain existing data elements
								In the case of patient assessment data being used with respect to a PAC assessment instrument that
			 duplicates or overlaps with standardized patient assessment data within a
			 category described in paragraph (1), the Secretary shall, as soon as
			 practicable, revise or replace such existing data with the standardized
			 data.
							
								(4)
								Clarification
								Standardized patient assessment data submitted pursuant to this subsection shall not be used to
			 require individuals to be provided post-acute care by a specific type of
			 PAC provider in order for such care to be eligible for payment under this
			 title.
							
							(c)
							Quality measures
							
								(1)
								Requirement for reporting quality measures
								Not later than the specified application date, as applicable to measures and PAC providers, the
			 Secretary shall specify quality measures on which PAC providers are
			 required under the applicable reporting provisions to submit standardized
			 patient assessment data described in subsection (b)(1) and other necessary
			 data specified by the Secretary. Such measures shall be with respect to at
			 least the following domains:
								
									(A)
									Functional status, cognitive function, and changes in function and cognitive function.
								
									(B)
									Skin integrity and changes in skin integrity.
								
									(C)
									Medication reconciliation.
								
									(D)
									Incidence of major falls.
								
									(E)
									Accurately communicating the existence of and providing for the transfer of health information and
			 care preferences of an individual to the individual, family caregiver of
			 the individual, and providers of services furnishing items and services to
			 the individual, when the individual transitions—
									
										(i)
										from a hospital or critical access hospital to another applicable setting, including a PAC provider
			 or the home of the individual; or
									
										(ii)
										from a PAC provider to another applicable setting, including a different PAC provider, a hospital,
			 a critical access hospital, or the home of the individual.
									
								(2)
								Reporting through PAC assessment instruments
								
									(A)
									In general
									To the extent possible, the Secretary shall require such reporting by a PAC provider of quality
			 measures under paragraph (1) through the use of a PAC assessment
			 instrument and shall modify such PAC assessment instrument as necessary to
			 enable the use of such instrument with respect to such quality measures.
								
									(B)
									Limitation
									The Secretary may not make significant modifications to a PAC assessment instrument more than once
			 per calendar year or fiscal year, as applicable, unless the Secretary
			 publishes in the Federal Register a justification for such significant
			 modification.
								
								(3)
								Adjustments
								
									(A)
									In general
									The Secretary shall consider applying adjustments to the quality measures under this subsection
			 taking into consideration the studies under section 2(d) of the IMPACT Act
			 of 2014.
								
									(B)
									Risk adjustment
									Such quality measures shall be risk adjusted, as determined appropriate by the Secretary.
								
							(d)
							Resource use and other measures
							
								(1)
								Requirement for resource use and other measures
								Not later than the specified application date, as applicable to measures and PAC providers, the
			 Secretary shall specify resource use and other measures on which PAC
			 providers are required under the applicable reporting provisions to submit
			 any necessary data specified by the Secretary, which may include
			 standardized assessment data in addition to claims data. Such measures
			 shall be with respect to at least the following domains:
								
									(A)
									Resource use measures, including total estimated Medicare spending per beneficiary.
								
									(B)
									Discharge to community.
								
									(C)
									Measures to reflect all-condition risk-adjusted potentially preventable hospital readmission rates.
								
								(2)
								Aligning methodology adjustments
								
									(A)
									Length of episode
									With respect to the length of an episode, the Secretary shall, to the extent the Secretary
			 determines appropriate, align resource use and other measures specified
			 under this subsection with respect to the domain described in paragraph
			 (1)(A) with the methodology used for purposes of section
			 1886(o)(2)(B)(ii).
								
									(B)
									Geographic and other adjustments
									The Secretary shall standardize measures with respect to the domain described in paragraph (1)(A)
			 for geographic payment rate differences and payment differentials (and
			 other adjustments, as applicable) consistent with the methodology
			 published in the Federal Register on August 18, 2011 (76 Fed. Reg. 51624
			 through 51626), or any subsequent modifications made to the methodology.
								
									(C)
									Medicare spending per beneficiary
									The Secretary shall adjust, as appropriate, measures with respect to the domain described in
			 paragraph (1)(A) for the factors applied under section 1886(o)(2)(B)(ii).
								
								(3)
								Adjustments
								
									(A)
									In general
									The Secretary shall consider applying adjustments to the resource use and other measures specified
			 under this subsection with respect to the domain described in paragraph
			 (1)(A), taking into consideration the studies under section 2(d) of the
			 IMPACT Act of 2014.
								
									(B)
									Risk adjustment
									Such resource use and other measures shall be risk adjusted, as determined appropriate by the
			 Secretary.
								
							(e)
							Measurement implementation phases; Selection of quality measures and resource use and other
			 measures
							
								(1)
								Measurement implementation phases
								In the case of quality measures specified under subsection (c)(1) and resource use and other
			 measures specified under subsection (d)(1), the provisions of this section
			 shall be implemented in accordance with the following phases:
								
									(A)
									Initial implementation phase
									The initial implementation phase, with respect to such a measure, shall, in accordance with
			 subsections (c) and (d), as applicable, consist of—
									
										(i)
										measure specification, including informing the public of the measure’s numerator, denominator,
			 exclusions, and any other aspects the Secretary determines necessary;
									
										(ii)
										data collection, including, in the case of quality measures, requiring PAC providers to report data
			 elements needed to calculate such a measure; and
									
										(iii)
										data analysis, including, in the case of resource use and other measures, the use of claims data to
			 calculate such a measure.
									
									(B)
									Second implementation phase
									The second implementation phase, with respect to such a measure, shall consist of the provision of
			 feedback reports to PAC providers, in accordance with subsection (f).
								
									(C)
									Third implementation phase
									The third implementation phase, with respect to such a measure, shall consist of public reporting
			 of PAC providers’ performance on such measure in accordance with
			 subsection (g).
								
								(2)
								Consensus-based entity
								
									(A)
									In general
									Subject to subparagraph (B), each measure specified by the Secretary under this section shall be
			 endorsed by the entity with a contract under section 1890(a).
								
									(B)
									Exception
									In the case of a specified area or medical topic determined appropriate by the Secretary for which
			 a feasible and practical measure has not been endorsed by the entity with
			 a contract under section 1890(a), the Secretary may specify a measure that
			 is not so endorsed as long as due consideration is given to measures that
			 have been endorsed or adopted by a consensus organization identified by
			 the Secretary.
								
								(3)
								Treatment of application of pre-rulemaking process (measure applications partnership process)
								
									(A)
									In general
									Subject to subparagraph (B), the provisions of section 1890A shall apply in the case of a quality
			 measure specified under subsection (c) or a resource use or other measure
			 specified under subsection (d).
								
									(B)
									Exceptions
									
										(i)
										Expedited procedures
										For purposes of satisfying subparagraph (A), the Secretary may use expedited procedures, such as
			 ad-hoc reviews, as necessary, in the case of a quality measure specified
			 under subsection (c) or a resource use or other measure specified in
			 subsection (d) required with respect to data submissions under the
			 applicable reporting provisions before one year after the specified
			 application date applicable to such a measure and provider involved.
									
										(ii)
										Option to waive provisions
										The Secretary may waive the application of the provisions of section 1890A in the case of a quality
			 measure or resource use or other measure described in clause (i), if the
			 application of such provisions (including through the use of an expedited
			 procedure described in such clause) would result in the inability of the
			 Secretary to satisfy any deadline specified in this section with respect
			 to such measure.
									
							(f)
							Feedback reports to PAC providers
							
								(1)
								In general
								Beginning one year after the specified application date, as applicable to PAC providers and quality
			 measures and resource use and other measures under this section, the
			 Secretary, including through a process consistent with the process applied
			 under section 1886(b)(3)(B)(viii)(VII) for similar purposes, shall provide
			 confidential feedback reports to such PAC providers on the performance of
			 such providers with respect to such measures required under the applicable
			 provisions.
							
								(2)
								Frequency
								To the extent feasible, the Secretary shall provide feedback reports described in paragraph (1) not
			 less frequently than on a quarterly basis. Notwithstanding the previous
			 sentence, with respect to measures described in such paragraph that are
			 reported on an annual basis, the Secretary may provide such feedback
			 reports on annual basis.
							
							(g)
							Public reporting of PAC provider performance
							
								(1)
								In general
								Subject to the succeeding paragraphs of this subsection, the Secretary shall provide for public
			 reporting of PAC provider performance on quality measures under subsection
			 (c)(1) and the resource use and other measures under subsection (d)(1),
			 including by establishing procedures for making available to the public
			 information regarding the performance of individual PAC providers with
			 respect to such measures.
							
								(2)
								Opportunity to review
								The procedures under paragraph (1) shall ensure that a PAC provider has the opportunity to review
			 and submit corrections to the data and information that is to be made
			 public with respect to the provider prior to such data being made public.
							
								(3)
								Timing
								Such procedures shall provide that the data and information described in paragraph (1), with
			 respect to a measure and PAC provider, is made publicly available
			 beginning not later than two years after the specified application date
			 applicable to such a measure and provider.
							
								(4)
								Coordination with existing programs
								Such procedures shall provide that data and information described in paragraph (1) with respect to
			 quality measures and resource use and other measures under subsections
			 (c)(1) and (d)(1) shall be made publicly available consistent with the
			 following provisions:
								
									(A)
									In the case of home health agencies, section 1895(b)(3)(B)(v)(III).
								
									(B)
									In the case of skilled nursing facilities, sections 1819(i) and 1919(i).
								
									(C)
									In the case of inpatient rehabilitation facilities, section 1886(j)(7)(E).
								
									(D)
									In the case of long-term care hospitals, section 1886(m)(5)(E).
								
							(h)
							Removing, suspending, or adding measures
							
								(1)
								In general
								The Secretary may remove, suspend, or add a quality measure or resource use or other measure
			 described in subsection (c)(1) or (d)(1), so long as, subject to paragraph
			 (2), the Secretary publishes in the Federal Register (with a notice and
			 comment period) a justification for such removal, suspension, or addition.
							
								(2)
								Exception
								In the case of such a quality measure or resource use or other measure for which there is a reason
			 to believe that the continued collection of such measure raises potential
			 safety concerns, the Secretary may promptly suspend or remove such measure
			 and satisfy paragraph (1) by publishing in the Federal Register a
			 justification for such suspension or removal in the next rulemaking cycle
			 following such suspension or removal.
							
							(i)
							Use of standardized assessment data, quality measures, and resource use and other measures To
			 inform discharge planning and incorporate Medicare beneficiary preference
							
								(1)
								In general
								Not later than January 1, 2016, and periodically thereafter (but not less frequently than once
			 every 5 years), the Secretary shall promulgate regulations to modify
			 conditions of participation and subsequent interpretive guidance
			 applicable to PAC providers, hospitals, and critical access hospitals.
			 Such regulations and interpretive guidance shall require such providers to
			 take into account quality, resource use, and other measures under the
			 applicable reporting provisions (which, as available, shall include
			 measures specified under subsections (c) and (d), and other relevant
			 measures) in the discharge planning process. Specifically, such
			 regulations and interpretive guidance shall address the settings to which
			 a patient may be discharged in order to assist such PAC providers,
			 patients, and families of such patients with discharge planning from
			 inpatient settings, including subsection (d) hospitals, critical access
			 hospitals, and hospitals described in section 1886(d)(1)(B)(v), and from
			 PAC provider settings. In addition, such regulations and interpretive
			 guidance shall include procedures to address—
								
									(A)
									treatment preferences of patients; and
								
									(B)
									goals of care of patients.
								
								(2)
								Discharge planning
								All requirements applied pursuant to paragraph (1) shall be used to help inform and mandate the
			 discharge planning process.
							
								(3)
								Clarification
								Such regulations shall not require an individual to be provided post-acute care by a specific type
			 of PAC provider in order for such care to be eligible for payment under
			 this title.
							
							(j)
							Stakeholder input
							Before the initial rulemaking process to implement this section, the Secretary shall allow for
			 stakeholder input, such as through town halls, open door forums, and
			 mail-box submissions.
						
							(k)
							Funding
							For purposes of carrying out this section, the Secretary shall provide for the transfer to the
			 Centers for Medicare & Medicaid Services Program Management Account, from the Federal Hospital Insurance Trust Fund under
			 section 1817 and the Federal Supplementary Medical Insurance Trust Fund
			 under section 1841, in such proportion as the Secretary determines
			 appropriate, of $130,000,000. Fifty percent of such amount shall be
			 available on the date of the enactment of this section and fifty percent
			 of such amount shall be equally proportioned for each of fiscal years 2015
			 through 2019. Such sums shall remain available until expended.
						
							(l)
							Limitation
							There shall be no administrative or judicial review under sections 1869 and 1878 or otherwise of
			 the specification of standardized patient assessment data required, the
			 determination of measures, and the systems to report such standardized
			 data under this section.
						
							(m)
							Non-Application of Paperwork Reduction Act
							Chapter 35 of title 44, United States Code (commonly referred to as the Paperwork Reduction Act of 1995) shall not apply to this section and the sections referenced in subsection (a)(2)(B) that require
			 modification in order to achieve the standardization of patient assessment
			 data.
						.
			
				(b)
				Studies of alternative PAC payment models
				
					(1)
					MedPAC
					Using data from the Post-Acute Payment Reform Demonstration authorized under section 5008 of the
			 Deficit Reduction Act of 2005 (Public Law 109–171) or other data, as
			 available, not later than June 30, 2016, the Medicare Payment Advisory
			 Commission shall submit to Congress a report that evaluates and recommends
			 features of PAC payment systems (as defined in section 1899B(a)(2)(D) of
			 the Social Security Act, as added by subsection (a)) that establish, or a
			 unified post-acute care payment system under title XVIII of the Social
			 Security Act that establishes, payment rates according to characteristics
			 of individuals (such as cognitive ability, functional status, and
			 impairments) instead of according to the post-acute care setting where the
			 Medicare beneficiary involved is treated. To the extent feasible, such
			 report shall consider the impacts of moving from PAC payments systems (as
			 defined in subsection (a)(2)(D) of such section 1899B) in existence as of
			 the date of the enactment of this Act to new post-acute care payment
			 systems under title XVIII of the Social Security Act.
				
					(2)
					Recommendations for PAC prospective payment
					
						(A)
						Report by Secretary
						Not later than 2 years after the date by which the Secretary of Health and Human Services has
			 collected 2 years of data on quality measures under subsection (c) of
			 section 1899B, as added by subsection (a), the Secretary shall, in
			 consultation with the Medicare Payment Advisory Commission and appropriate
			 stakeholders, submit to Congress a report, including—
						
							(i)
							recommendations and a technical prototype, on a post-acute care prospective payment system under
			 title XVIII of the Social Security Act that would—
							
								(I)
								in lieu of the rates that would otherwise apply under PAC payments systems (as defined in
			 subsection (a)(2)(D) of such section 1899B), base payments under such
			 title, with respect to items and services furnished to an individual by a
			 PAC provider (as defined in subsection (a)(2)(A) of such section),
			 according to individual characteristics (such as cognitive ability,
			 functional status, and impairments) of such individual instead of the
			 post-acute care setting in which the individual is furnished such items
			 and services;
							
								(II)
								account for the clinical appropriateness of items and services so furnished and Medicare
			 beneficiary outcomes;
							
								(III)
								be designed to incorporate (or otherwise account for) standardized patient assessment data under
			 section 1899B; and
							
								(IV)
								further clinical integration, such as by motivating greater coordination around a single condition
			 or procedure to integrate hospital systems with PAC providers (as so
			 defined);
							
							(ii)
							recommendations on which Medicare fee-for-service regulations for post-acute care payment systems
			 under title XVIII of the Social Security Act should be altered (such as
			 the skilled nursing facility 3-day stay and inpatient rehabilitation
			 facility 60-percent rule);
						
							(iii)
							an analysis of the impact of the recommended payment system described in clause (i) on Medicare
			 beneficiary cost-sharing, access to care, and choice of setting;
						
							(iv)
							a projection of any potential reduction in expenditures under title XVIII of the Social Security
			 Act that may be attributable to the application of the recommended payment
			 system described in clause (i); and
						
							(v)
							a review of the value of subsection (d) hospitals (as defined in section 1886(d)(1)(B) of the
			 Social Security Act (42 U.S.C. 1395ww(d)(1)(B)), hospitals described in
			 section 1886(d)(1)(B)(v) of such Act (42 U.S.C. 1395ww(d)(1)(B)(v)), and
			 critical access hospitals described in section 1820(c)(2)(B) of such Act
			 (42 U.S.C. 1395i–4(c)(2)(B)) collecting and reporting to the Secretary
			 standardized patient assessment data with respect to inpatient hospital
			 services furnished by such a hospital or critical access hospital to
			 individuals who are entitled to benefits under part A of title XVIII of
			 such Act or, as appropriate, enrolled for benefits under part B of such
			 title.
						
						(B)
						Report by MedPAC
						Not later than the first June 30th following the date on which the report is required under
			 subparagraph (A), the Medicare Payment Advisory Commission shall submit to
			 Congress a report, including recommendations and a technical prototype, on
			 a post-acute care prospective payment system under title XVIII of the
			 Social Security Act that would satisfy the criteria described in
			 subparagraph (A).
					
					(3)
					Medicare beneficiary defined
					For purposes of this subsection, the term Medicare beneficiary has the meaning given such term in section 1899B(a)(2) of the Social Security Act, as added by
			 subsection (a).
				
				(c)
				Payment consequences under the applicable reporting provisions
				
					(1)
					Home health agencies
					Section 1895(b)(3)(B)(v) of the Social Security Act (42 U.S.C. 1395fff(b)(3)(B)(v)) is amended—
					
						(A)
						in subclause (I), by striking subclause (II) and inserting subclauses (II) and (IV);
					
						(B)
						in subclause (II), by striking For 2007 and inserting Subject to subclause (IV)(cc), for 2007;
					
						(C)
						in subclause (III), by inserting and subclause (IV)(aa) after subclause (II); and
					
						(D)
						by adding at the end the following new subclause:
						
							
								(IV)
								Submission of additional data
								
									(aa)
									In general
									For the year beginning on the specified application date (as defined in subsection (a)(2)(E) of
			 section 1899B), as applicable with respect to home health agencies and
			 quality measures under subsection (c)(1) of such section and measures
			 under subsection (d)(1) of such section, and each subsequent year, each
			 home health agency shall submit to the Secretary data on such quality
			 measures and any necessary data specified by the Secretary under such
			 subsection (d)(1).
								
									(bb)
									Standardized patient assessment data
									For 2019 and each subsequent year, in addition to such data described in item (aa), each home
			 health agency shall submit to the Secretary standardized patient
			 assessment data required under subsection (b)(1) of section 1899B.
								
									(cc)
									Non-duplication
									To the extent such standardized data under subsection (b)(1) of such section 1899B, data on quality
			 measures required under subsection (c)(1) of such section, or necessary
			 data required under subsection (d)(1) of such section are duplicative of
			 any other data required to be reported under this subclause, the
			 submission of such standardized data, data on such quality measures, or
			 necessary data, respectively, shall be required under this subclause in
			 lieu of the submission of such other data.
								
									(dd)
									Submission
									Such data shall be submitted in the form and manner, and at the time, specified by the Secretary
			 for purposes of subclause (II).
								.
					
					(2)
					Inpatient rehabilitation facilities
					Section 1886(j)(7) of the Social Security Act (42 U.S.C. 1395ww(j)(7)) is amended—
					
						(A)
						in subparagraph (A)(i), by striking subparagraph (C) and inserting subparagraphs (C) and (F);
					
						(B)
						in subparagraph (C), by striking For fiscal year and inserting Subject to subparagraph (F)(iii), for fiscal year;
					
						(C)
						in subparagraph (E), by inserting and subparagraph (F)(i) after subparagraph (C); and
					
						(D)
						by adding at the end the following new subparagraph:
						
							
								(F)
								Submission of additional data
								
									(i)
									In general
									For the fiscal year beginning on the specified application date (as defined in subsection (a)(2)(E)
			 of section 1899B), as applicable with respect to inpatient rehabilitation
			 facilities and quality measures under subsection (c)(1) of such section
			 and measures under subsection (d)(1) of such section, and each subsequent
			 fiscal year, in addition to such data on the quality measures described in
			 subparagraph (C), each rehabilitation facility shall submit to the
			 Secretary data on the quality measures under such subsection (c)(1) and
			 any necessary data specified by the Secretary under such subsection
			 (d)(1).
								
									(ii)
									Standardized patient assessment data
									For fiscal year 2019 and each subsequent fiscal year, in addition to such data described in clause
			 (i), each rehabilitation facility shall submit to the Secretary
			 standardized patient assessment data required under subsection (b)(1) of
			 section 1899B.
								
									(iii)
									Non-duplication
									To the extent such standardized data under subsection (b)(1) of such section 1899B, data on quality
			 measures required under subsection (c)(1) of such section, or necessary
			 data required under subsection (d)(1) of such section are duplicative of
			 any other data required to be reported under this subparagraph, the
			 submission of such standardized data, data on such quality measures, or
			 necessary data, respectively, shall be required under this subparagraph in
			 lieu of the submission of such other data.
								
									(iv)
									Submission
									Such data shall be submitted in the form and manner, and at the time, specified by the Secretary
			 for purposes of subparagraph (C).
								.
					
					(3)
					Long-term care hospitals
					Section 1886(m)(5) of the Social Security Act (42 U.S.C. 1395ww(m)(5)) is amended—
					
						(A)
						in subparagraph (A)(i), by striking subparagraph (C) and inserting subparagraphs (C) and (F);
					
						(B)
						in subparagraph (C), by striking For rate year and inserting Subject to subparagraph (F)(iii), for rate year;
					
						(C)
						in subparagraph (E), by inserting and subparagraph (F)(i) after subparagraph (C); and
					
						(D)
						by adding at the end the following new subparagraph:
						
							
								(F)
								Submission of additional data
								
									(i)
									In general
									For the rate year beginning on the specified application date (as defined in subsection (a)(2)(E)
			 of section 1899B), as applicable with respect to long-term care hospitals
			 and quality measures under subsection (c)(1) of such section and measures
			 under subsection (d)(1) of such section, and each subsequent rate year, in
			 addition to the data on the quality measures described in subparagraph
			 (C), each long-term care hospital (other than a hospital classified under
			 subsection (b)(3)(B)(iv)(II)) shall submit to the Secretary data on the
			 quality measures under such subsection (c)(1) and any necessary data
			 specified by the Secretary under such subsection (d)(1).
								
									(ii)
									Standardized patient assessment data
									For rate year 2019 and each subsequent rate year, in addition to such data described in clause (i),
			 each long-term care hospital (other than a hospital classified under
			 subsection (b)(3)(B)(iv)(II)) shall submit to the Secretary standardized
			 patient assessment data required under subsection (b)(1) of section 1899B.
								
									(iii)
									Non-duplication
									To the extent such standardized data under subsection (b)(1) of such section 1899B, data on quality
			 measures required under subsection (c)(1) of such section, or necessary
			 data required under subsection (d)(1) of such section are duplicative of
			 any other data required to be reported under this subparagraph, the
			 submission of such standardized data, data on such quality measures, or
			 necessary data, respectively, shall be required under this subparagraph in
			 lieu of the submission of such other data.
								
									(iv)
									Submission
									Such data shall be submitted in the form and manner, and at the time, specified by the Secretary
			 for purposes of subparagraph (C).
								.
					
					(4)
					Skilled nursing facilities
					
						(A)
						In general
						Paragraph (6) of section 1888(e) of the Social Security Act is amended to read as follows:
						
							
								(6)
								Reporting of assessment and quality data
								
									(A)
									Reduction in update for failure to report
									
										(i)
										In general
										For fiscal years beginning on or after the specified application date (as defined in subsection
			 (a)(2)(E) of section 1899B), as applicable with respect to skilled nursing
			 facilities and quality measures under subsection (c)(1) of such section
			 and measures under subsection (d)(1) of such section, in the case of a
			 skilled nursing facility that does not submit, in accordance with
			 subparagraph (B) with respect to such a fiscal year, data on the quality
			 measures specified under such subsection (c)(1), any necessary data
			 specified by the Secretary under such subsection (d)(1), and (for fiscal
			 years beginning on or after October 1, 2018) standardized patient
			 assessment data specified under subsection (b)(1) of such section, after
			 determining the percentage described in paragraph (5)(B)(i), and after
			 application of paragraph (5)(B)(ii), the Secretary shall reduce such
			 percentage for payment rates during such fiscal year by 2 percentage
			 points.
									
										(ii)
										Special rule
										The application of this subparagraph may result in the percentage described in paragraph (5)(B)(i),
			 after application of paragraph (5)(B)(ii), being less than 0.0 for a
			 fiscal year, and may result in payment rates under this subsection for a
			 fiscal year being less than such payment rates for the preceding fiscal
			 year.
									
										(iii)
										Noncumulative application
										Any reduction under clause (i) shall apply only with respect to the fiscal year involved and the
			 Secretary shall not take into account such reduction in computing the
			 payment amount under this subsection for a subsequent fiscal year.
									
									(B)
									Assessment and measure data
									
										(i)
										In general
										A skilled nursing facility, or a facility described in paragraph (7)(B), shall submit to the
			 Secretary, in a manner and within the timeframes prescribed by the
			 Secretary—
										
											(I)
											the resident assessment data necessary to develop and implement the rates under this subsection;
										
											(II)
											for fiscal years beginning on or after the specified application date (as defined in subsection
			 (a)(2)(E) of section 1899B), as applicable with respect to skilled nursing
			 facilities and quality measures under subsection (c)(1) of such section
			 and measures under subsection (d)(1) of such section, data on such quality
			 measures under such subsection (c)(1) and any necessary data specified by
			 the Secretary under such subsection (d)(1); and
										
											(III)
											for fiscal years beginning on or after October 1, 2018, standardized patient assessment data
			 required under subsection (b)(1) of section 1899B.
										To the extent such standardized data under subsection (b)(1) of such section, data on quality
			 measures required under subsection (c)(1) of such section, or necessary
			 data required under subsection (d)(1) of such section are duplicative of
			 any other data required to be reported under this subparagraph, the
			 submission of such standardized data, data on such quality measures, or
			 necessary data, respectively, shall be required under this subparagraph in
			 lieu of the submission of such other data.
										(ii)
										Use of standard instrument
										For purposes of meeting the requirement under clause (i), a skilled nursing facility, or a facility
			 described in paragraph (7)(B), may submit the resident assessment data
			 required under section 1819(b)(3), using the standard instrument
			 designated by the State under section 1819(e)(5).
									.
					
						(B)
						Funding for nursing home compare website
						Section 1819(i) of the Social Security Act (42 U.S.C. 1395i–3(i)) is amended by adding at the end
			 the following new paragraph:
						
							
								(3)
								Funding
								The Secretary shall transfer to the Centers for Medicare & Medicaid Services Program Management Account, from the Federal Hospital Insurance Trust Fund under
			 section 1817 a one-time allocation of $11,000,000. The amount shall be
			 available on the date of the enactment of this paragraph. Such sums shall
			 remain available until expended. Such sums shall be used to implement
			 section 1128I(g).
							.
					
				(d)
				Improving payment accuracy under the PAC payment systems and other Medicare payment systems
				
					(1)
					Studies and reports of effect of certain information on quality and resource use
					
						(A)
						Study using existing Medicare data
						
							(i)
							Study
							The Secretary of Health and Human Services (in this subsection referred to as the Secretary) shall conduct a study that examines the effect of individuals’ socioeconomic status on quality
			 measures and resource use and other measures for individuals under the
			 Medicare program under title XVIII of the Social Security Act (42 U.S.C.
			 1395 et seq.) (such as to recognize that less healthy individuals may
			 require more intensive interventions). The study shall use information
			 collected on such individuals in carrying out such program, such as urban
			 and rural location, eligibility for Medicaid under title XIX of such Act
			 (42 U.S.C. 1396 et seq.) (recognizing and accounting for varying Medicaid
			 eligibility across States), and eligibility for benefits under the
			 supplemental security income (SSI) program. The Secretary shall carry out
			 this paragraph acting through the Assistant Secretary for Planning and
			 Evaluation.
						
							(ii)
							Report
							Not later than 2 years after the date of the enactment of this Act, the Secretary shall submit to
			 Congress a report on the study conducted under clause (i).
						
						(B)
						Study using other data
						
							(i)
							Study
							The Secretary shall conduct a study that examines the impact of risk factors, such as those
			 described in section 1848(p)(3) of the Social Security Act (42 U.S.C.
			 1395w–4(p)(3)), race, health literacy, limited English proficiency (LEP),
			 and Medicare beneficiary activation, on quality measures and resource use
			 and other measures under the Medicare program (such as to recognize that
			 less healthy individuals may require more intensive interventions). In
			 conducting such study the Secretary may use existing Federal data and
			 collect such additional data as may be necessary to complete the study.
						
							(ii)
							Report
							Not later than 5 years after the date of the enactment of this Act, the Secretary shall submit to
			 Congress a report on the study conducted under clause (i).
						
						(C)
						Examination of data in conducting studies
						In conducting the studies under subparagraphs (A) and (B), the Secretary shall examine what
			 non-Medicare data sets, such as data from the American Community Survey
			 (ACS), can be useful in conducting the types of studies under such
			 paragraphs and how such data sets that are identified as useful can be
			 coordinated with Medicare administrative data in order to improve the
			 overall data set available to do such studies and for the administration
			 of the Medicare program.
					
						(D)
						Recommendations to account for information in payment adjustment mechanisms
						If the studies conducted under subparagraphs (A) and (B) find a relationship between the factors
			 examined in the studies and quality measures and resource use and other
			 measures, then the Secretary shall also provide recommendations for how
			 the Centers for Medicare & Medicaid Services should—
						
							(i)
							obtain access to the necessary data (if such data is not already being collected) on such factors,
			 including recommendations on how to address barriers to the Centers in
			 accessing such data; and
						
							(ii)
							account for such factors—
							
								(I)
								in quality measures, resource use measures, and other measures under subsections (c) and (d) of
			 section 1899B of the Social Security Act, as added by subsection (a), and
			 under other applicable provisions of title XVIII of such Act (42 U.S.C.
			 1395 et seq.); and
							
								(II)
								in determining payment adjustments based on such measures in other applicable provisions of such
			 title.
							
						(E)
						Funding
						There are hereby appropriated to the Secretary from the Federal Hospital Insurance Trust Fund under
			 section 1817 of the Social Security Act (42 U.S.C. 1395i) and the Federal
			 Supplementary Medical Insurance Trust Fund under section 1841 of such Act
			 (42 U.S.C. 1395t) (in proportions determined appropriate by the Secretary)
			 to carry out this paragraph $6,000,000, to remain available until
			 expended.
					
					(2)
					CMS activities
					
						(A)
						In general
						Taking into account the relevant studies conducted and recommendations made in reports under
			 paragraph (1) and, as appropriate, other information, including
			 information collected before completion of such studies and
			 recommendations, the Secretary, on an ongoing basis, shall, as the
			 Secretary determines appropriate and based on an individual’s health
			 status and other factors—
						
							(i)
							assess appropriate adjustments to quality measures, resource use measures, and other measures under
			 title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) (including
			 measures specified in subsections (c) and (d) of section 1899B of such
			 Act, as added by subsection (a)); and
						
							(ii)
							assess and implement appropriate adjustments to payments under such title.
						
						(B)
						Accessing data
						The Secretary shall collect or otherwise obtain access to the data necessary to carry out this
			 paragraph through existing and new data sources.
					
						(C)
						Periodic analyses
						The Secretary shall carry out periodic analyses, at least every 3 years, based on the factors
			 referred to in subparagraph (A) so as to monitor changes in possible
			 relationships.
					
						(D)
						Funding
						There are hereby appropriated to the Secretary from the Federal Hospital Insurance Trust Fund under
			 section 1817 of the Social Security Act (42 U.S.C. 1395i) and the Federal
			 Supplementary Medical Insurance Trust Fund under section 1841 of such Act
			 (42 U.S.C. 1395t) (in proportions determined appropriate by the Secretary)
			 to carry out this paragraph $10,000,000, to remain available until
			 expended.
					
					(3)
					Strategic plan for accessing race and ethnicity data
					Not later than 18 months after the date of the enactment of this Act, the Secretary shall develop
			 and report to Congress on a strategic plan for collecting or otherwise
			 accessing data on race and ethnicity for purposes of specifying quality
			 measures and resource use and other measures under subsections (c) and (d)
			 of section 1899B of the Social Security Act, as added by subsection (a),
			 and, as the Secretary determines appropriate, other similar provision of,
			 including payment adjustments under, title XVIII of such Act (42 U.S.C.
			 1395 et seq.).
				
